PER CURIAM
Plaintiff appeals a judgment dismissing his complaint for failure to state ultimate facts sufficient to constitute a claim. ORCP 21A(8). We affirm.
Plaintiff sustained an injury, compensable under the Workers’ Compensation Act on September 21, 1982. Defendant is the agency paying benefits to plaintiff for his employer. After the Statute of Limitations had run, barring plaintiffs right to maintain an action against a third party for his injuries, plaintiff brought this action in counts alleging breach of a fiduciary duty and negligence for defendant’s failure to inform him of the existence of his third party claim. The issue is whether a workers’ compensation insurer has a duty to inform an injured worker of the existence of a potential third party claim under ORS 656.154.
Workers’ compensation law is purely statutory, and the rights and remedies provided by the Workers’ Compensation Act are exclusive. Nelson v. SAIF, 43 Or App 155, 602 P2d 341, rev den 288 Or 173 (1979), cert den 446 US 980 (1980). It imposes no duty on the insurer to inform an injured worker of the existence of a potential third party claim.
Affirmed.